Title: Thomas Jefferson to Elisha Ticknor, 12 December 1816
From: Jefferson, Thomas
To: Ticknor, Elisha


          
            Sir
            Monticello Dec. 12. 16.
          
          I returned yesterday to this place after an absence of two months, and find here your three favors of Oct. 22. Nov. 1. and 16. this will explain, and apologise, I hope for the delay of the answer. the alternative you are so kind as to offer of paying the amount of the books in Boston, instead of remitting it to Europe, is a great accomodation, as my situation in the interior of the country, far remote from any place of foreign commerce, where bills of exchange on Europe can be procured, renders that kind of negociation very difficult. I therefore write this day to my correspondents in Richmond, messrs Gibson & Jefferson, desiring them to remit to you immediately the sum of 45. D 25 C stated in your letter, with many thanks for the trouble you have been so good as to take in this business. as your son mentions that he will be in Paris in the spring I shall suspend writing to him till then; and I believe were I 20. years younger, instead of writing, I should meet him there and take with him his classical voyage to Rome, Naples & Athens. I wish him all the happiness & information, and they will be very great, which he will derive from it, and to yourself the sublimer one of seeing your youth renewed and honored in him,
			 and add the assurance of my great esteem & respect.
          Th: Jefferson
        